Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
	This action is in response to the papers filed December 12, 2021. 

Amendments
           Applicant's response and amendments, filed December 12, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-9, 12, 15-17, 19-20, 27-38, and 42-44, amended Claims 10, 23, 25-26, 39, 41, 45-46, and added new claims, Claims 48-52.
	Claims 10-11, 13-14, 18, 21-26, 39-41, and 45-52 are pending and under consideration.  

Priority
This application is a 371 of PCT/US16/53893 filed on September 27, 2106. Applicant’s claim for the benefit of a prior-filed application provisional application 62/233,517 filed on September 28, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

1. 	The following is an Examiner’s statement of reasons for allowance: 
It appears that the prior art does not teach or fairly suggest co-expressing a first transgene encoding a chimeric antigen receptor in combination with a second transgene encoding a Heligmosomoides polygyrus C-type lectin-1 or Nippostrongylus brasiliensis C-type lectin-2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With respect to 35 U.S.C. §101, the instant specification discloses that the genetically modified cells comprising the nucleic acid construct may be administered to a subject [0062, 69-70]. The specification does not disclose that the nucleic acid constructs themselves are a 

Conclusion
2. 	Claims 10-11, 13-14, 18, 21-26, 39-41, and 45-52 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633